


GUARANTY
of
PDI, INC.
This Guaranty, dated as of August 13, 2014 (this “Guaranty”), is made by PDI,
Inc., a Delaware corporation (“Guarantor”), in favor of Asuragen, Inc., a
Delaware corporation (“Asuragen”). Capitalized terms not defined in this
Guaranty shall have the meanings given to them in the Asset Purchase Agreement.
1.Guaranty. Guarantor hereby irrevocably (a) guarantees, as primary obligor and
not merely as surety, the full and prompt payment of any and all monetary
obligations and damages and the due and prompt performance of all covenants,
agreements, obligations and liabilities for which Interpace Diagnostics, LLC
(“Interpace”), a wholly-owned subsidiary of Guarantor, is or becomes liable to
Asuragen, under or in connection with a certain Asset Purchase Agreement, dated
August 13, 2014 (the “Asset Purchase Agreement”) and the Ancillary Agreements by
and between Interpace and Asuragen (collectively, the “Obligations”) and (b)
agrees to pay any and all reasonable expenses (including reasonable legal
expenses and reasonable attorneys’ fees) incurred by Asuragen in successfully
enforcing any rights under this Guaranty.


2.Unconditional Guaranty. Subject to Section 4 of this Guaranty, the obligation
of Guarantor under this Guaranty shall be primary, direct, immediate,
unconditional and absolute and, without limiting the generality of the
foregoing, shall in no way be released, discharged or otherwise affected by:
a.any extension of time for the payment of the Obligations, modification or
amendment of the terms of the Asset Purchase Agreement or any Ancillary
Agreement or any forebearance as to time or performance or failure by Asuragen
to proceed promptly with respect to the Obligations or this Guaranty; or
b.any change in the corporate existence, structure or ownership of Interpace or
Guarantor, or any insolvency, bankruptcy, reorganization, dissolution,
liquidation, arrangement, assignment for the benefit of creditors or other
similar proceeding against Interpace or its assets or any resulting release or
discharge of any of the Obligations.


3.Waiver. Guarantor hereby unconditionally and irrevocably waives:
a.diligence, presentment, demand for payment or performance, protest and notice
of nonpayment or dishonor and all other notices and demands whatsoever relating
to the Obligations or the requirement that Asuragen proceed first against
Guarantor’s Affiliates, or any other Person to collect payment or enforce
performance of the Obligations or otherwise exhaust any right, power or remedy
under the Asset Purchase Agreement, any Ancillary Agreement or any other
agreement giving rise to any such Obligations to collect payment or enforce
performance of the Obligations before proceeding hereunder; and
b.all suretyship defenses including all defenses based upon any statute or rule
of law that provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal.


4.Interpace Rights and Defenses. Notwithstanding anything to the contrary in
Section 2 of this Guaranty, Guarantor may assert against Asuragen any rights and
defenses to the Obligations that Interpace would be entitled to assert against
Asuragen in any action brought by Asuragen against Interpace in respect of the
Obligations.


5.Action Against Guarantor. In the event of a default by Interpace under the
Asset Purchase Agreement or any Ancillary Agreement, Asuragen shall have the
right to proceed immediately thereafter against Guarantor for payment or
performance, as applicable, of the Obligations without being required to make
any demand upon, bring any proceeding, exhaust any remedies against or take any
other action of any kind against




--------------------------------------------------------------------------------




Interpace. Guarantor hereby waives notice of acceptance of this Guaranty,
presentment, demand of payment, protest and notice and any right or claim of
right to cause a marshaling of the assets of Interpace.


6.Subrogation. Guarantor shall not exercise any rights against Asuragen or its
Affiliates or Interpace which Guarantor may acquire by way of subrogation,
reimbursement, exoneration, contribution, indemnity, applicable law or
otherwise, by any payment made under this Guaranty until all of the Obligations
shall have been paid in full and until the earlier of one (1) year after payment
in full or the period during which any payment by Interpace or Guarantor is or
may be subject to avoidance or refund under any applicable bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or other law relating to the relief of debtors of any jurisdiction
shall have expired.


7.Representations and Warranties. Guarantor represents and warrants to Asuragen
that:
a.Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware, has all corporate powers and all material
governmental licenses, authorizations, consents and approvals to carry on its
business as now conducted;
b.the execution, delivery and performance by Guarantor of this Guaranty and the
transactions contemplated by this Guaranty are within its corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, any governmental body, agency or official and do
not contravene, or constitute a material default under, any provision of
applicable law or regulation or of its organization and other constitutive
documents or of any material agreement, judgment, injunction, order, decree or
other instrument binding upon it or result in the creation or imposition of any
lien or other encumbrance on any of its assets;
c.the execution and delivery of the Asset Purchase Agreement and the Ancillary
Agreements is, and the consummation of the Transactions will be, of direct
interest, benefit and advantage to Guarantor; and
d.this Guaranty constitutes a valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms.


8.Reinstatement of Guarantor’s Obligations. If at any time any payment of any of
the Obligations is rescinded or is otherwise required by applicable law to be
returned by Asuragen upon the insolvency, bankruptcy, reorganization,
dissolution, liquidation, arrangement, assignment for the benefit of creditors
or other similar proceeding of Interpace, or otherwise, then Guarantor’s
obligations under this Guaranty with respect to such payment shall be reinstated
as though such payment had been due but not been made.


9.Notices. Any notice, request, demand, waiver, consent, approval or other
communication permitted or required under this Guaranty (each, a “Notice”) shall
be in writing, shall refer specifically to this Guaranty and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by overnight registered mail, courier or express
delivery service that maintains records of delivery, addressed to the parties at
their respective addresses specified below or to such other address as the party
to whom notice is to be given may have provided to the other party at least 10
days prior to such address taking effect in accordance with this Section 8. Such
Notice shall be deemed to have been received: (a) as of the date delivered by
hand or by overnight registered mail, courier or express delivery service; or
(b) on the day sent by facsimile provided that the sender has received
confirmation of transmission (by facsimile receipt confirmation or confirmation
by telephone or email) prior to 6:00 p.m. Eastern Time on such day (and if
confirmation is received after 6:00 p.m. Eastern Time, such Notice shall be
deemed to have been delivered on the following business day). Any Notice
delivered by facsimile shall be confirmed by a hard copy delivered promptly
thereafter.


Address for Notice.
If to Asuragen, Inc., to:
Asuragen, Inc.
2510 Woodward St., Suite 100




--------------------------------------------------------------------------------




Austin, Texas 78744
Facsimile: (512) 681-5201
Attention: Senior Vice President & General Counsel


with a copy (which shall not constitute notice) to:
Covington & Burling LLP
1201 Pennsylvania Avenue, N.W.
Washington, DC 20004
Facsimile: (212) 841-1010
Attention: Jack S. Bodner and John A. Hurvitz


If to PDI, Inc., to:
PDI, Inc.
Morris Corporate Center 1, Building A
300 Interpace Parkway
Parsippany, NJ 07054
Facsimile: (862) 207-7810
Attention: Chief Executive Officer


with a copy (which shall not constitute notice) to:


Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
Facsimile: (215) 981-4750
Attention: Steven J. Abrams, Esq.
10.Remedy. Guarantor acknowledges and agrees that the rights of Asuragen under
this Guaranty are of a specialized and unique character and that immediate and
irreparable damage will result to Asuragen if Guarantor fails to or refuses to
perform its obligations under this Guaranty and, notwithstanding any election by
Asuragen to claim damages from Guarantor as a result of any such failure or
refusal, Asuragen is, in addition to any other remedies and damages available,
entitled to injunctive or other equitable relief (including specific
performance) in a court of competent jurisdiction to restrain any such failure
or refusal, and Guarantor hereby waives any requirement for Asuragen to post any
bond or other security. No single exercise of the foregoing remedy shall be
deemed to exhaust Asuragen’s right to such remedy, but the right to such remedy
shall continue undiminished and may be exercised from time to time as often as
Asuragen may elect.


11.Severability. If any court holds that any provisions of this Guaranty as
applied to any part or to any circumstances is invalid or unenforceable, such
holding shall in no way affect any other provision of this Guaranty, the
application of such provision in any other circumstances or jurisdictions or the
validity or enforceability of this Guaranty. Asuragen and Guarantor intend this
Guaranty to be enforced as written. If any provision, or part thereof, however,
is held to be unenforceable because of the scope or duration thereof or the area
covered thereby, Asuragen and Guarantor agree that the court making such
determination shall have the power to reduce the scope, duration and/or area of
such provision, and/or to delete specific words or phrases and in its reduced
form such provision shall then be enforceable.


12.No Benefit to Third Parties. The covenants and agreements set forth in this
Guaranty are for the sole benefit of the Asuragen and Guarantor and their
respective successors and permitted assigns, and they shall not be construed as
conferring any rights on any other persons.






--------------------------------------------------------------------------------




13.Amendment. This Guaranty may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both parties.


14.Waiver. Any term or condition of this Guaranty may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition.


15.Construction. Except where the context otherwise requires, wherever used, the
singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or). The captions of this Guaranty are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Guaranty or the intent of any provision contained in this Guaranty. The term
“including” as used herein does not limit the generality of any description
preceding such term. The language of this Guaranty shall be deemed to be the
language mutually chosen by the parties and no rule of strict construction shall
be applied against either party. Unless otherwise specified or where the context
otherwise requires, (a) references in this Guaranty to any Section are
references to such Section of this Guaranty; (b) references in any Section to
any clause are references to such clause of such Section; (c) “hereof,”
“hereto,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Guaranty refer to this Guaranty as a whole and not to any
particular provision of this Guaranty; (d) references to a person are also to
its permitted successors and assigns; (e) references to a law include any
amendment or modification to such law and any rules or regulations issued
thereunder, in each case, as in effect at the relevant time of reference
thereto; and (f) references to any agreement, instrument or other document in
this Guaranty refer to such agreement, instrument or other document as
originally executed or, if subsequently amended, replaced or supplemented from
time to time, as so amended, replaced or supplemented and in effect at the
relevant time of reference thereto.


16.Governing Law. This Guaranty shall be governed by and construed in accordance
with the Laws of the State of Delaware, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Guaranty to the substantive law of another jurisdiction.


17.Entire Agreement. This Guaranty is a final expression of Guarantor’s
agreement to guarantee the Obligations and is a complete and exclusive statement
of the terms of such agreement, superseding all other agreements, discussions or
understandings with respect to Guarantor’s guarantee of the Obligations.


18.Unsecured and Unsubordinated Obligations. This Guaranty is unsecured and
ranks pari passu with all other unsecured and unsubordinated obligations of
Guarantor.
[signature page follows]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed this
13th day of August, 2014.
PDI, INC.


By:                        
Name: _________________________________
Title: __________________________________




